                           Case 5:19-cr-00241-UA Document 1 Filed 07/02/19 Page 1 of 2 Page ID #:1

    United States District Court                                      CVB Location Code


         Violation Notice                                           CC73

Violation Number                    Officer Name                          Officer No.

FBDV00GA                            ST. JOHN                              2235




                                                                                                             FBDV00GA
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Date and Time of Offense                     Offense

05/21/2019                 16:50             FED         21USC         844A

Place of Offense

HWY 38 NEAR FS PORTAL SIGN

Offense Description: Factual Basis for Charge                                                      HAZMAT

POSSESSION OF A CONTROLLED SUBSTANCE




DEFENDANT INFORMATION                                Phone:

Last Name                                                    First Name                                    M.I.
RAWTANI                                                      ALISHA




VEHICLE              VIN                                                                               CMV

Tag No.                              State        Year      Make/Model       PASS          Color

8D0K575                              CA           2015      TOYT                          BLK
A      X IF BOX A IS CHECKED, YOU B                            IF BOX B IS CHECKED, YOU MUST
           MUST APPEAR IN COURT.                               PAY AMOUNT INDICATED BELOW
                                                               OR APPEAR IN COURT.
            SEE INSTRUCTIONS (opposite).
                                                               SEE INSTRUCTIONS (opposite).


                                                                                         Forfeiture Amount
                                                         $30.00                          Processing Fee

                     PAY THIS AMOUNT                                               Total Collateral

                                YOUR COURT DATE
      (If no court appearance date is shown, you will be notified of your appearance date by mail.)
Court Address                                                                 Date (mm/dd/yyyy)

To Be Notified.
                                                                                  Time (hh:mm)



My signature signifies that I have received a copy of this violation notice. It is not an admission of guilt. I
promise to appear for the hearing at the time and place instructed or pay the total collateral due.

X Defendant

    Previous edition is obsolete              Original - CVB Copy                       FS-5300-4 (7/05)
                       Case 5:19-cr-00241-UA Document 1 Filed 07/02/19 Page 2 of 2 Page ID #:2

FBDV00GA
                            STATEMENT OF PROBABLE CAUSE
                         (For issuance of an arrest warrant or summons)

I state that on            May 21, 2019            while exercising my duties as a law
officer in the                       Central                     District of                CA



   Pursuant to 16USC 551:

   while patrolling HWY 38 near the Forest Service Portal Sign within the SAN BERNARDINO NF, I
   observed a vehicle parked blocking a gate, contrary to 36 CFR 261.12D. I approached the driver's
   side window and observed a male and female. I could smell a strong odor of marijuana. The male,
   later identified as Thomas GAYNOR III, was sitting in the driver's seat of the vehicle. The passenger
   was identified as Alisha RAWTANI. Neither subjects had their identification accessible. Due to the
   suspected possession of drugs, I conducted a pat down of GAYNOR. A vehicle search, based on
   probable cause/mobile conveyance (odor of marijuana, vehicle in public place), revealed marijuana,
   lighters, grinders, a tray, marijauana wax, a psychedelic mushroom, drug pipes, misc. drug
   paraphernalia and a small bag of white powder located in the rear drivers side door. Both subjects
   were issued violation notices for the possession of drugs (marijuana) and paraphernalia.
   Photographs were taken on scene and part of the contact is captured on a body worn video camera.
   No further.




   The foregoing statement is based upon:
                                 MY PERSONAL INVESTIGATION

   I declare under penalty of perjury that the information which I have set forth above and
   on the face of this violation notice is true and correct to the best of my knowledge.



   Executed                    May 21, 2019
                             Date (mm/dd/yyyy)                  Officer's Signature


       Probable cause has been stated for the issuance of a




Executed on:
                            Date (mm/dd/yyyy)                   U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident; PASS = 9 or more passenger vehicle;
CDL = Commercial drivers license;   CMV = Commercial vehicle involved in incident
